Citation Nr: 9924344	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-30 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory 
condition, manifested by asbestosis and chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served in the Merchant Marines during World War 
II from July 1942 to August 1945.  This service is considered 
active duty for the purpose of VA benefits.  See 38 C.F.R. 
§ 3.7(x) (1998).  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a March 1994 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein service 
connection for a lung disorder, claimed as asbestosis was 
denied.  By means of an April 1998 Board decision, the case 
was remanded to the RO for further development.  Said 
development having been completed, the case is once again 
before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal. 

2.  While there are complaints of shortness of breath and 
difficulty breathing in service, the evidence does not show 
the presence of any asbestos related lung disorder or 
diagnosis of any chronic respiratory disability during 
service.

3.  Post-service private medical records reveal impressions 
that the appellant suffered from chronic obstructive 
pulmonary disease and asbestosis.

4.  Recent VA examinations in July and August 1998 indicate 
that the appellant's current chronic obstructive pulmonary 
disease is due to his history of cigarette smoking; x-ray 
evidence does not reveal asbestosis.


CONCLUSION OF LAW

A respiratory disability, manifested by asbestosis or chronic 
obstructive pulmonary disease, was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§  
1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented a claim which is plausible.  We are satisfied 
that VA has assisted the appellant as much as it can in the 
development of his claim.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the appellant had a respiratory disability 
during service; (2) whether he has a current respiratory 
disability; and, if so, (3) whether the current disability is 
etiologically related to the respiratory disability during 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the second and third issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998). 

The appellant claims that he developed a respiratory 
disability during his active military service while in the 
Merchant Marines.  He contends that as a result of exposure 
to asbestos, he developed asbestosis.  After a review of the 
record, the Board finds that the appellant's contentions are 
not supported by the evidence, and his claim is denied.

The appellant stated that he felt as though his current 
respiratory disorder is due to asbestos exposure from 
machinery and pipe insulation while serving in the Merchant 
Marines.  The evidence shows that the appellant complained of 
chest pain and difficulty breathing while in service.  An 
April 1943 letter from [redacted], the Master of the 
freighter on which the appellant served, lists the 
appellant's complaints during service.   Mr. [redacted] 
indicates that the appellant was seen in September 1942 by an 
Army doctor for a chest cold and his condition was good and 
that he was again experienced chest pain and difficulty 
breathing in January 1943 which required him to leave his 
ship until such time as he was able to return to duty.  The 
appellant, at a June 16, 1999 Travel Board Hearing before the 
undersigned Board Member, stated that he remained at the 
hospital for three months.  He further stated that he 
developed difficulty breathing during this time.  

While there is evidence of complaints of chest pain and 
difficulty breathing in service, the evidence does not show 
any specific diagnosis of a chronic respiratory disease 
during service.  On the contrary, post service medical 
records do not indicate any complaints, treatment, or 
diagnosis of any respiratory disability for over 40 years 
following separation from active duty.  A November 1994 
letter from Dr. Ted Cone indicates that he treated the 
appellant from April 1953 to 1991.  During this time, the 
appellant was treated for hypertension and an acute inferior 
myocardial infraction in 1961.  Dr. Cone's statement 
indicates that the appellant has done well with his 
hypertension and arteriosclerotic heart disease; however, the 
statement does not mention any treatment, complaints, or 
diagnosis of any pulmonary diseases.

The first indication of any respiratory disease comes from 
post service treatment records from Dr. T. Mark Ricketts.  
These records indicate treatment from May 1990 for chronic 
obstructive pulmonary disease (COPD) and asbestosis.  In a 
February 1993 letter, Dr. Ricketts indicates that the 
appellant's pulmonary problems existed prior to his initial 
visit with Dr. Ricketts; however, the letter does not 
indicate how Dr. Ricketts reached this conclusion or the 
onset of these problems.  Similarly, April 1995 and March 
1996 letters from Dr. Ricketts indicate that x-ray and 
pulmonary function test findings are consistent with 
asbestosis and COPD which Dr. Ricketts attributes 
historically to the appellant's wartime service.  However, 
the evidence does not show that Dr. Ricketts relied on 
anything more than the appellant's recitation of his service 
history when formulating his opinion.  The Board notes that 
it is not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history. Godfrey 
v. Brown, 8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 
Vet. App. 429 (1995).   The evidence does not show that Dr. 
Ricketts reviewed the appellant's service medical records or 
any other related documents which would have enabled him to 
form an opinion on an independent basis.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  Accordingly, the Board must find Dr. 
Rickett's statements to be unpersuasive as to the relation of 
the appellant's respiratory condition to service 

A July 1995 VA examination indicates a diagnosis of 
"definite pulmonary disease" which the examiner related 
"at least in part to exposure to asbestosis during his 
military service."  However, the report indicates that chest 
x-ray evidence revealed no acute cardiopulmonary disease.   
The RO, in an April 1996 memorandum, found the July 1995 
examination was inadequate for rating purposes, as the x-ray 
evidence seemed to contradict the final impressions of the 
examiner.  Similarly, the VA guidelines for asbestosis 
require "radiographic evidence of parenchymal lung 
disease."  M21-1, Part VI, Section 7.21(d).  A subsequent VA 
examination report of May 1996 indicates that a CT scan 
showed "noncalcified pleural plaques involving the 
posterolateral aspect of both hemithoraces with no other 
indication of significant asbestosis."  In addition, a 
severe restrictive lung defect was indicated in pulmonary 
functioning tests (PFT) conducted in May 1996.  As the 
clinical record contained ambiguities and conflicting 
evidence, the Board remanded the appellant's claim to the RO 
for an additional examination to clarify the etiology of his 
current pulmonary condition.  

The appellant was accorded a VA respiratory examination in 
July 1998.  He complained of shortness of breath and pain on 
exertion.  The medical history contained in the examination 
report indicates that the appellant used to smoke up to a 
pack of cigarettes per day from the age of 21 to several 
years prior to the examiner.  He stated that at times he uses 
an inhaler.  He had a productive cough which lasts for 2 or 3 
days approximately twice a month.  There is no history of 
hemoptysis.  He stated that he experienced chest pain that 
feels like gas pain for which he takes Pepcid and Tums as 
needed several times a weeks.  Upon physical examination, his 
heart sounds were regular and his lungs were clear.  The 
examination report indicates that the examiner reviewed the 
appellant's claims file before the examination.  The 
examination report indicates that a chest x-ray revealed no 
evidence of asbestosis.  COPD was found; however, based on 
his review of the claims folder and objective findings on 
physical examination, the examiner attributed this COPD to 
the appellant's long history of cigarette smoking.  

An August 1998 VA medical treatment record indicates that the 
appellant stated that his first respiratory problems started 
approximately 10 years prior to the examination with dyspnea 
on exertion.  The report indicates that at that time he was 
able to walk without being short-winded; however, he later 
developed arthritis and had to limit his walking.  He stated 
that he could currently walk one mile without becoming short 
of breath.  He denied any coughing or wheezing.  He stated 
that he smoked up to a pack of cigarettes a daily for 25 
years and that he quit smoking in 1970.  His lungs were 
clear.  The physician reviewed chest x-rays from July 1995 to 
July 1998 which indicated essentially clear lung fields and 
which showed no presence of deposition of calcium, formation 
of calcium plaques on the pleural and/or diaphragmatic 
surfaces.  Pulmonary function testing and arterial blood gas 
findings suggested very severe pathology involving the lungs; 
however, the appellant's clinical condition was noted to be 
less severe than expected by the test results.  Moreover, the 
physician stated that there was no evidence of asbestosis in 
the lungs.  The physician's impression was that the 
appellant's "cardiovascular condition and previous [bypass] 
surgery are responsible for his current complaints."  On an 
addendum to the August 1998 medical records, the examining 
physician noted that the appellant's history of repairing 
pipes insulated with asbestos raises the possibility of 
exposure to asbestos particles; however, the current chest x-
rays failed to show any changes which may be caused by 
inhalation of asbestos dust.  

In this case the evidence is against the appellant claim for 
service connection for a respiratory disability.  The 
appellant's basic assertion is that he developed respiratory 
disease as a result of exposure to asbestos during his 
service as a Merchant Marine.  While, his private medical 
doctor has stated that he developed asbestosis due to 
service, recent VA examinations with accompanying 
radiographic evidence indicate that there is no current 
asbestosis.  Similarly, while there is evidence of COPD, it 
has been attributed to his history of cigarette smoking 
rather than his active duty.  The opinions contained in the 
VA examination reports of July 1998 and August 1998 resolved 
any ambiguities which may have existed in the prior medical 
evidence.  With the latest medical evidence finding no 
current asbestos-related lung disorder and that his COPD is 
related to his history of cigarette smoking, the 
preponderance of the evidence is against the appellant's 
claim for service connection for either asbestosis or COPD. 

Accordingly, based on the decision above, a respiratory 
disability, claimed as asbestosis or COPD, was not incurred 
in, or aggravated by, active military service. 38 U.S.C.A. 
§§  1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998). 


ORDER

Service connection a respiratory disability, claimed as 
asbestosis and chronic pulmonary obstructive disease, is 
denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

